           Case 2:19-mc-00163-KJM-CKD Document 8 Filed 06/11/20 Page 1 of 3



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-MC-00163-KJM-CKD
12                 Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13                 v.                                 FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $56,960.00 IN U.S.                 ALLEGING FORFEITURE
     CURRENCY,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Jared

18 Dellinger (“Dellinger”), by and through their respective counsel, as follows:

19          1.     On or about July 12, 2019, claimant Dellinger filed a claim in the administrative

20 forfeiture proceedings with the Drug Enforcement Administration with respect to the Approximately

21 $56,960.00 in U.S. Currency (hereafter “defendant currency”), which was seized on April 29, 2019.

22          2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

24 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

25 other than the claimant has filed a claim to the defendant currency as required by law in the

26 administrative forfeiture proceeding.

27          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                       1
                                                                           Stipulation to Extend Time to File Complaint
            Case 2:19-mc-00163-KJM-CKD Document 8 Filed 06/11/20 Page 2 of 3



 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 3 the parties. That deadline was October 10, 2019.

 4          4.      By Stipulation and Order filed October 7, 2019, the parties stipulated to extend to

 5 January 8, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 6 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 7 subject to forfeiture.

 8          5.      By Stipulation and Order filed January 9, 2020, the parties stipulated to extend to March

 9 8, 2020, the time in which the United States is required to file a civil complaint for forfeiture against

10 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

11 forfeiture.

12          6.      By Stipulation and Order filed March 10, 2020, the parties stipulated to extend to June 8,

13 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

14 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

15 forfeiture.

16          7.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

17 extend to August 3, 2020 , the time in which the United States is required to file a civil complaint for

18 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

19 currency is subject to forfeiture.

20          8.      Accordingly, the parties agree that the deadline by which the United States shall be

21 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

22 alleging that the defendant currency is subject to forfeiture shall be extended to August 3, 2020.

23    Dated:      6/3/2020                                   MCGREGOR W. SCOTT
                                                             United States Attorney
24

25                                                           /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
26                                                           Assistant U.S. Attorney
27

28
                                                         2
                                                                              Stipulation to Extend Time to File Complaint
          Case 2:19-mc-00163-KJM-CKD Document 8 Filed 06/11/20 Page 3 of 3



 1   Dated:   6/3/2020                          /s/ Brian L. Michaels
                                                BRIAN L. MICHAELS
 2                                              Attorney for Jared Dellinger
                                                (As authorized via phone)
 3

 4        IT IS SO ORDERED.
 5 Dated: June 10, 2020.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            3
                                                                  Stipulation to Extend Time to File Complaint
